DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to a non-elected group without traverse.  Accordingly, claims 18-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
18. Cancelled. 
19. Cancelled.
20. Cancelled.
21. Cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method of driving an infusion pump motor including the steps of driving the pump at a first rate, sensing a force generated by driving the pump motor, determining sensed threshold of the force, and once the threshold is reached, driving the infusion pump motor at a second rate. The second rate being a gradual decreasing transitional rate that is an inverse function of the force sensed. By performing such a method step, rapid decrease in the rate is avoided and more gradual smooth transition is achieved. The closest prior art is Bollish et al. (US 2006/0064053 A1). Bollish teaches driving a pump motor at a first rate, sensing a parameter and then adjusting the first rate to a second rate. However, Bollish does not teach sensing a force generated by the infusion pump motor, nor does Bollish teach driving the pump at a second rate that is a gradual decreasing transitional rate that is an inverse function of the force sensed. Therefore, by reciting this limitation, in combination with the other method steps, the present invention overcomes the closest prior art. Similar reasons for allowance can be found in the parent application 15/114,475.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783